Case: 22-30024     Document: 00516377878         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-30024                          June 30, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   In the Matter of: Sharon Sylvester,

                                                                           Debtor,

   Sharon Sylvester,

                                                                      Appellant,

                                       versus

   Barbara Rivera-Fulton,

                                                                         Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1083


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Sharon Sylvester went bankrupt. At the end of her Chapter 7
   proceeding, the bankruptcy court ordered her to pay certain fees to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30024     Document: 00516377878          Page: 2   Date Filed: 06/30/2022




                                   No. 22-30024


   trustee and a law firm that assisted the trustee. The present appeal involves
   the bankruptcy court’s award of fees to the trustee.
          In affirming the award of fees to the trustee, the district court
   principally relied on its prior opinion awarding fees to the law firm. In re
   Sylvester, No. 20-CV-2469, 2021 WL 807248 (E.D. La. Mar. 2, 2021). The
   next month, however, we vacated and remanded the award of attorney’s fees,
   concluding that the bankruptcy court applied the wrong legal standard. See
   Matter of Sylvester, 23 F.4th 543 (5th Cir. 2022). Because the questions
   regarding fees in both matters are intertwined, we VACATE and
   REMAND for further proceedings consistent our recent decision.




                                         2